Appeal by the defen*737dant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 19, 1995, convicting him of robbery in the first degree (18 counts), robbery in the second degree (9 counts), criminal possession of a weapon in the second degree, criminal possession of stolen property in the fifth degree, assault in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court did not improvidently exercise its discretion in limiting defense counsel’s cross-examination of the detectives regarding certain physical characteristics of the lineup participants (see, Delaware v Van Arsdall, 475 US 673; People v Chipp, 75 NY2d 327, cert denied 498 US 833). The characteristics at issue were readily discernible from a photograph of the lineup that was before the court (see, e.g., People v Mattocks, 133 AD2d 89). Because the lineup procedure was not otherwise unduly suggestive, the court did not err in denying suppression of identification testimony (see, People v Chipp, supra). Rosenblatt, J. P., Ritter, Krausman and Plorio, JJ., concur.